%1’\0 245D (Rev_ l lflé) Judgment in a Criminai Case l`or RevocationsfModilieations

UNITED STATES DISTRICT COURT

NORTI-IERN DIS'I`RICT OF IOWA

UNlTED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V.

BRADLE¥ JOE D’WIS ease Namber: ca 00-4067-2-L'rs

 

 

n Revocation oi` Probation USM Number: 02080"029

- Revoeation ofSupervised Re|ease Mic|me] J [_,chan

|:] Modil`ieation oi`Supervision Conditions D@FC“d~"\m`S A“Orn¢:-'

THE DEFENDANT:

- admitted guilt to violation(s) as listed below oftht: term of supervisionl
I:l was found in violation oi` alter denial of`guill.

 

The defendant is adjudicated guilty ofthese violations:

Violation Nurnber Nature of Violation Violation Ended
l, Sa-b, 5 Use of Alcohol and Frequenting Bars or Taverns April 5, 2019

2 Law Violation Mareh 13, 2019

4 Faiture to Truthl`ully Answer lnquiries Mareh 18, 2019
The defendant is sentenced as provided in pages 2 through 3 ofthisjudgment. "l`he sentence is imposed pursuant to the

Senteneing Reform Act of1984.

i:i Tiie defendant was not found in violation of and is discharged as to such violation(s).

I:I The Court did not make a finding regarding violation[s)

 

 

lt is ordered that the defendant must notif\ the United States Attorney for this district \\1tinn 30 days ofan\' change ol` name. residenee, or
mailing address until all fines restitution, costs, and special assessments imposed by this judgment are fully paid. ll ordered to pay
restitution the defendant must notify the court and United States Altorne) of matéiiatciianges tn economic circumstances

Leonard T.Strand L{ \\' .f.

 

 

chief Una¢a states nigeria court Juage - -./ -`“
Name and Titic ofJudge Signature ot"]udgé' \/
Apl‘il 15, 2019 /…

 

 

Date ot`lrnposition of.ludgment Date

§AO 24SD (Rev. l l/ 16) Jud§ment in n Criminal Casc for Revocations/Modifications

Judgmenl-Page 2

DEFENDANT: BRADLEY JOE DAVIS
CASE NUMBER: CR 00-4067-2-LTS

l:|

'l:ll

PROBATION

The defendant’s supervision is continued with the addition of special condition number(s):

IMPRISONMENT

No imprisonment is ordered as part of this modification

The defendant is hereby committed to the custody of the chcral Bureau of Prisons to be imprisoned for a total
term of: 30 days.

The court makes the following recommendations to the Federal Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal l`or this district:

l:] at m a.m. I:l p.m. on
I:I as notified by the United States Marshal.

 

The defendant must surrender l`or service of sentence at the institution designated by the Fedcral Bureau of Prisons:

m before 2 p.m. on

 

[:] as notified by the United States Marshal.
I:] as notified by the United States Probation or Pretrial Services Oflice.

RETURN

l have executed thisjudgment as follows:

at

Del`endant delivered on to

with a certilied copy oi'thisjudgment.

 

of

 

UN|TED STATES MARSHAL

By

 

DEPUTY UN|TED STATES MARSHAL

 

§AO 245D (Rev. l 1116) Judgment in a Criminal Case for Revocations/Modiliea\ions

 

Judgment-Page 3 of
DEFENDANT: BRADLEY JOE DAVIS
CASE NUMBER: CR 00-4067-2-LTS .

SUPERVISED RELEASE

- Upon release from imprisonment, No Term of Supervised Release is reimposed.

 

